Voto concurrente emitido por el
Juez Asociado Señor Hernández Denton.
Por considerar que al amparo de nuestro ordenamiento cons-titucional el Gobernador tiene autoridad para utilizar fondos públicos con el propósito de formular cambios en la política pública y promover la legislación correspondiente, y que la prudencia judicial aconseja que no intervengamos en la contro-versia sobre la razonabilidad de los gastos o los medios utilizados para lograr esos propósitos, suscribo este voto concurrente con la resolución del Tribunal que en el ejercicio de su discreción únicamente se niega a revisar la decisión recurrida. Esta dispo-sición tiene el efecto de reconocer la legalidad de las actuaciones del Primer Ejecutivo.
f — H
En su recurso, el apelante Hon. David Noriega impugna la decisión del Tribunal Superior que deniega su solicitud de injunction contra el Gobernador Rafael Hernández Colón, el Banco Gubernamental de Fomento, la Autoridad de Teléfonos y la Puerto Rico Telephone Company, para que cesen y desistan de propiciar una campaña publicitaria sufragada con fondos públicos con el fin de promover la venta de los activos de la Telefónica. (1)
El Tribunal Superior concluyó que “la campaña publicitaria en ningún momento viola la política pública establecida en la Ley *52Orgánica que crea la Autoridad de Teléfonos de Puerto Rico”. Resolución, pág. 7. También determinó específicamente que “el uso de fondos públicos para sufragar dicha campaña política no contraviene lo dispuesto en la Sección 9, Artículo VI de la Constitución del Estado Libre Asociado de Puerto Rico”. íd. Por lo tanto, resolvió que la referida campaña publicitaria pagada con fondos públicos no era ilegal y sostuvo la validez de la gestión pública del Gobernador de proponer cambios en la legislación.
I — i I — I
Aunque la determinación que tomen las otras ramas de gobierno sobre lo que constituye un fin público es revisable por el Poder Judicial, al descargar nuestra función revisora debemos actuar con mesura, prudencia, respeto y deferencia a los otros poderes públicos. “Dependiendo de la materia presente en la determinación de [un] fin público, el Poder Judicial debe conside-rar el grado de competencia que tienen las otras Ramas de Gobierno para establecer la política pública del estado.” P.I.P v. C.E.E., 120 D.P.R. 580, 611-612 (1988). Al amparo de estas normas de revisión judicial, examinemos la controversia de autos.
Ante nos el Representante Noriega postula que la campaña de información pública del Gobierno es ilegal porque la Asamblea Legislativa no ha aprobado la venta de la Telefónica. La tesis del peticionario Noriega, acogida por el voto disidente del Juez Asociado Señor Negrón García, lo que realmente sostiene es que en ausencia de un poder expresamente delegado por la Rama Legislativa, el Gobernador del Estado Libre Asociado no tiene facultad para utilizar fondos públicos para concebir, formular y promover cambios en la legislación vigente y en la política pública del país. No podemos refrendar esta tesis errónea e incompatible con nuestro sistema republicano de gobierno. Aceptarla conlleva-ría que endosáramos su premisa inarticulada de que el poder político en nuestro país está concentrado en una rama del gobierno: la Legislativa. Esta estructura gubernamental, carac-terística de los sistemas parlamentarios, fue expresamente des-*53cartada por la Convención Constituyente y es totalmente contra-ria a la teoría de separación de poderes adoptada en nuestra Constitución. Al distribuir los poderes entre tres (3) ramas iguales e independientes se evita la concentración indebida de poderes en una de ellas y se garantiza la libertad individual y colectiva de los ciudadanos. Véanse: Hernández Agosto v. Romero Barceló, 112 D.P.R. 407, 427-428 (1982); Hernández Agosto v. López Nieves, 114 D.P.R. 601, 612-622 (1983).
La Constitución del Estado Libre Asociado de Fuerto Rico adoptó también el complejo sistema de pesos y contrapesos de la Constitución de Estados Unidos que asegura una interacción entre los tres (3) componentes del sistema de gobierno y genera un equilibrio dinámico que evita que alguna de ellas amplíe su autoridad, debilitando así a la otra. Véanse: Bowsher v. Synar, 478 U.S. 714, 727 (1986); INS v. Chadha, 462 U.S. 919 (1983); R. Serrano Geyls, Derecho Constitucional de Estados Unidos y Puerto Rico, lra ed., San Juan, Ed. C. Abo. P.R., 1986, Vol. I, págs. 580-581.
De acuerdo con este esquema de gobierno, nuestra Constitu-ción otorgó al Frimer Ejecutivo la facultad de originar acción legislativa al requerir que presente anualmente a la Asamblea Legislativa un mensaje sobre la situación del país con “los datos necesarios para la formulación de un programa de legislación”. Art. IV, Sec. 4, Const. E.L.A., L.P.R.A., Tomo 1, ed. 1982, pág. 349. A tenor con esta facultad, todos los gobernadores electos que han dirigido los destinos de nuestro país han utilizado esa oportunidad para proponer nueva legislación y cambios en la política pública para implantar sus respectivos mandatos electorales y para atender los problemas más apremiantes del país.
Fara complementar estos poderes, la Constitución también autoriza al Gobernador a convocar sesiones extraordinarias de los cuerpos legislativos “cuando a su juicio los intereses públicos así lo requieran”. (Énfasis suplido.) Const. E.L.A., supra, pág. 349. Al amparo de esta disposición, todos los gobernadores han convocado a la Asamblea Legislativa para considerar proyectos de administración dirigidos a resolver aquellos asuntos que no fueron *54atendidos en las Sesiones Ordinarias. La Constitución concede al Primer Ejecutivo la facultad para decidir los asuntos a ser tratados por la Sesión Extraordinaria y la duración de la misma. También se le autoriza a vetar o disminuir partidas específicas de cualquier proyecto de ley de asignación de fondos. Art. Ill, Sec. 20, Const. E.L.A., L.ER.A., Tomo 1. Esta cláusula, no incluida en la Constitución federal, permite al Primer Ejecutivo intervenir directamente en el proceso presupuestario vetando partidas individuales con las cuales no esté de acuerdo, y lo faculta a reducir los totales correspondientes según su mejor criterio.
Además, la Constitución expresamente reconoce y autoriza al Gobernador a ejercer “las otras facultades y atribuciones” inhe-rentes a su cargo. (Énfasis suplido.) Art. IV See. 4, Const. E.L.A., supra, pág. 349. Esta última disposición constitucional reconoce que el Primer Ejecutivo tiene unos poderes inherentes que no están específicamente enumerados por la Constitución o por la ley. (2)
De las memorias de la Convención Constituyente se des-prende que sus miembros rechazaron el sistema parlamentario y decidieron fortalecer al ejecutivo concediéndole al Gobernador poderes que le permitieran responder a los cambios sociales y políticos del país. Véase J. Trías Monge, Historia Constitucional de Puerto Rico, Río Piedras, Ed. U.P.R., 1982, Vol. III, págs. 116-117. Para evitar una limitación indebida del Poder Ejecutivo, la Convención Constituyente eliminó una disposición del proyecto original. Uno de los miembros más destacados de dicha Conven-ción, el delegado Ledo. Víctor Gutiérrez Franqui, explicó las razones para la enmienda incorporada en el debate plenario:
Entonces, leyendo este artículo como fue aprobado en la Comi-sión Total, nos pareció que insertar esta expresión: “ejercer la dirección general del poder ejecutivo del gobierno”, podía aparecer como una limitación a la sección 1 donde se decía que “el poder *55ejecutivo”, “el poder ejecutivo . . cual es, “se ejercerá por un gobernador”.
Si aquí decimos que su atribución y función es supervisar, la dirección general, eso no es de ser jefe supremo del poder ejecutivo, a nuestro juicio, sino que más bien es una limitación de esa facultad.
Entendimos, que la forma de corregir la posible duda, era eliminar esta frase en su totalidad con esta explicación como propósito de la enmienda, para que resultara claro dé la acción de esta Convención, que había sido su propósito, investir a este funcionario ejecutivo, a este jefe ejecutivo con la facultad y la autoridad suprema en el poder ejecutivo, sin limitaciones de nin-guna clase.
El compañero Quiñones parece que entiende que restituyendo la frase, con la frase de jefe ejecutivo, se mantiene la claridad de la intención de la Convención de que la investidura de facultad y poder ejecutivo que se hace en este funcionario Gobernador, es absoluta en su ramo. Esa es la diferencia que hay entre el lenguaje que sugiere el compañero Quiñones y el lenguaje que yo solicito que se elimine. 3 Diario de Sesiones de la Convención Constituyente 2272 (1961).
Referente a la controversia particular en este caso, en confor-midad con su mandato constitucional, el Gobernador compareció el 20 de febrero de 1990 a informar sobre el estado del país. En su mensaje describió los esfuerzos de las Ramas Ejecutiva y Legis-lativa para reformar la educación pública. Con el propósito de instrumentar la reforma educativa concebida por los dos (2) poderes públicos, se propuso la creación de un fondo especial de 1 billón de dólares. Mensaje del Gobernador del Estado Libre Asociado de Puerto Rico, Hon. Rafael Hernández Colón, sobre el estado de situación del país a la Undécima Asamblea Legislativa en su Tercera Sesión Ordinaria, San Juan, 20 de febrero de 1990, págs. 67-68. Para crear ese fondo especial, el Gobernador anunció que sometería legislación para vender la Telefónica y para enmen-dar la Constitución, y así garantizar la existencia perpetua de los fondos y el uso apropiado de utilidades. Id., pág. 69.
Con el propósito de explicarle al país los méritos de esta propuesta y contestar las interrogantes expuestas por los diver-sos grupos afectados, la Rama Ejecutiva inició una extensa campaña de información pública sobre los diversos aspectos del *56proyecto a través de todos los medios de comunicación. Simultá-neamente, sometió a la Asamblea Legislativa un proyecto de ley para autorizar la venta de la Telefónica y establecer los términos y condiciones de la transacción.
Al amparo de sus poderes inherentes, el Gobernador tiene la facultad y el deber de informar sobre las medidas que ha tomado y los planes concebidos para atender los problemas del país. Es inconcebible que en esta etapa de nuestra historia política un miembro del Poder Legislativo en un sistema republicano de gobierno pretenda imponerle al Gobernador de Puerto Rico una mordaza para impedir que explique sobre su obra gubernamental. En asuntos públicos, en la democracia resulta más saludable el deber de informar que la obligación de callar.
De sostenerse la petición del Representante Noriega y la tesis elaborada por el Juez Asociado Señor Negrón García en su voto disidente, la Asamblea Legislativa podría efectivamente impedir que un Primer Ejecutivo de otro partido político pueda utilizar fondos gubernamentales para proponer nuevos programas de gobierno en conflicto con la legislación vigente. El resultado de la acción propuesta sería debilitar peligrosamente el alcance del Poder Ejecutivo, socavando el equilibrio dinámico que debe prevalecer en un sistema de separación de poderes y creando por fíat judicial un sistema parlamentario de gobierno. Desde este estrado apelativo no podemos cambiar el ordenamiento constitu-cional para crear una rama con más poderes que las otras. Para conservar el equilibrio dinámico que requiere el sistema de separación de poderes, las tres (3) ramas deben estar equipara-das. Ninguna debe ser superior a las otras. El cambio de este ordenamiento únicamente corresponde al Pueblo de Puerto Rico, y así está expresamente reservado en el Preámbulo de la Cons-titución y salvaguardado en los procedimientos de enmienda dispuestos en el Art. VII, Sec. 1 de la Constitución del Estado Libre Asociado, L.ER.A., Tomo 1.
Aunque nos corresponde la función constitucional de ser los intérpretes finales de la Constitución, la prudencia judicial acon-seja que no emitamos un juicio sobre la razonabilidad de los *57gastos en que incurrió o los medios que utilizó el Primer Ejecutivo para informar sobre los planes trazados referentes a la venta de la Telefónica. Tampoco podemos ceder a la tentación de intervenir en una controversia dé interés para todo el país sobre los méritos y el valor de una campaña publicitaria utilizada por el Gobernador para promover un cambio en la política pública.
En vista de que no hay criterios o normas judiciales para que desde este estrado apelativo nos pronunciemos sobre la sabiduría del cambio en la política pública o la razonabilidad de los gastos en que se incurrió en su diseño y promoción, Silva v. Hernández Agosto, 118 D.P.R. 45, 53-58 (1986), debemos limitar nuestra intervención únicamente a examinar si el Gobernador tiene el poder constitucional para proponer y realizar cambios en la política pública. No debemos asumir que todos los asuntos públicos son susceptibles de determinación judicial o que la toga nos otorga un poder omnipotente o una sabiduría indefectible. “En materia de interpretación constitucional carecemos del en-canto de la magia y del hechizo esférico de la consabida bola de cristal.” Pueblo Int’l, Inc. v. Srio. de Justicia, 122 D.P.R. 703, 743 (1988), opinión concurrente del Juez Asociado Señor Negrón García.
No debe perderse de perspectiva que la controversia sobre la campaña publicitaria es exclusivamente de tipo político y que en nuestro sistema democrático estos litigantes tienen otros foros disponibles para dilucidar los méritos de sus respectivas posicio-nes. En última instancia, será el Fueblo de Fuerto Rico y no el Poder Judicial quien tomará la decisión final sobre su programa de gobierno. Después de todo, en nuestro sistema de separación de poderes, el Poder Judicial también tiene sus límites y no participa del don divino de la infalibilidad.
Independientemente de nuestras opiniones personales sobre los méritos de la venta de los activos de la Telefónica, y sin recurrir a sofismas o visiones apocalípticas, el análisis jurídico revela que el Gobernador tiene los poderes constitucionales para formular y proponer cambios en la política pública y que puede *58utilizar fondos gubernamentales para informar al pueblo de la agenda trazada.
—O—

(1) Este Tribunal consideró la decisión del Tribunal Superior como una sentencia final dispositiva del caso.


(2) Lo mismo sucede con el poder ejecutivo concedido al Presidente de Estados Unidos por la Constitución federal. Véase L.H. Tribe, American Constitutional Law, 2da ed., Nueva York, Ed. Foundation Press, 1988, págs. 210-213.